Citation Nr: 1028502	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
Among other awards, the Veteran was afforded the Purple Heart for 
his service.

This case comes before the Board on appeal of an April 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims pertaining to service connection for 
tinnitus and hearing loss and he has otherwise been assisted in 
the development of such claims.

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's tinnitus is etiologically related to service.

3.  The Veteran's current statements as to experiencing 
continuing hearing loss during active duty service and 
continuously since that time are competent, non-credible, non-
probative evidence.

4.  The Veteran does not have hearing loss that is due to an 
event or incident of his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. The criteria for the establishment of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in September 2005 and August 2006.  The VCAA 
notice further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment records 
and other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Furthermore, the letter dated in August 
2006 provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial VCAA notice correspondence preceded issuance of the 
rating decision on appeal, and thus met the standard for timely 
notice.  There is no indication of any further available evidence 
or information to be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), records of VA and private outpatient treatment, and 
arranging for the Veteran to undergo a VA Compensation and 
Pension examination in April 2005.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 
370 (2002).  In support of his claims, the Veteran has provided 
additional private treatment records and several lay statements.  
He has not requested the opportunity to appear at a hearing at 
any point.  The record as it stands includes sufficient competent 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims on the merits.

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Analyses of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

By "disability" is generally meant one that is otherwise 
defined by law (as in the case of hearing loss as noted below), 
or otherwise "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition 
of "disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. 
App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

Certain diseases, including sensorineural hearing loss, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the nervous 
system and, therefore, a presumptive disability.)

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
in equipoise and the claim of service connection for tinnitus is 
granted.

The Veteran underwent a VA audiometric examination in April 2005.  
The Veteran reported ongoing bilateral tinnitus that began during 
service.  The examiner opined that the Veteran's tinnitus was 
less likely as not due to military service because of the lack of 
evidence in the claims folder and the lack of proximity between 
service and the evaluation.

A review of the VA treatment records demonstrates that the 
Veteran sought treatment for tinnitus in September 2004, prior to 
the initiation of this claim.  At that time, the Veteran reported 
a history of tinnitus dating back to his period of service.  The 
Veteran indicated that during service he was exposed to a great 
deal of noise from weapons firing, which resulted in pain and 
ringing in the ears.  The Veteran denied any post-service noise-
exposure or exposure to ototoxic medications.   He was diagnosed 
as having tinnitus, probably due to noise exposure.  In October 
2004, the Veteran presented the same history of noise exposure.  
The audiologist recommended that the Veteran file a VA 
compensation claim.  The current claim on appeal was filed in 
January 2005.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence, including testimony.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.").

While the Veteran's service treatment records are negative of any 
complaints of, treatment for, or diagnosis of tinnitus, he has 
submitted statements to the effect that he first noticed his 
tinnitus during service and that it has gradually progressed in 
severity since that time.  His statements are competent lay 
evidence, as it is evidence not requiring that the proponent have 
"specialized education, training, or experience."  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Additionally, the DD 214 indicates that the Veteran's military 
specialty was mortars.  His assertions relating to his exposure 
to excessive noise during that time are consistent with the 
record.  38 U.S.C.A. § 1154(b).  Accordingly, the record contains 
sufficient evidence to find that the Veteran incurred acoustic 
trauma during service and first noticed tinnitus while on active 
duty, which has gradually increased in severity over the many 
years since service.

Although a VA examiner found that the Veteran's tinnitus was less 
likely than not caused by his active service, the Veteran's 
statements as to service onset is deemed facially credible and 
not overtly contradicted by other evidence of record.  When 
considered in the light of the Veteran's reports of a continuity 
of symptoms and in-service noise exposure, the evidence is at 
least in equipoise.  Resolving reasonable doubt in favor of the 
Veteran, service connection is granted for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Hearing Loss

The Veteran alleges entitlement to service connection for hearing 
loss as due to in-service noise exposure.  His Form DD 214 
demonstrates that his military occupational specialty was 
mortars.  Accordingly, the Veteran's in-service noise exposure is 
conceded; however, a review of the evidence of record reveals 
that a preponderance of evidence against granting service 
connection for hearing loss.

The Veteran's service treatment records are absent any 
complaints, treatment or diagnosis of hearing loss.  Rather, upon 
separation examination in May 1968 whispered voice testing was 
15/15 in both ears.  

Additionally, hearing loss was not clinically shown until 
September 2004, 36 years after the Veteran's separation from 
service.  Such lapses of time are factors for consideration in 
deciding service connection claims.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  It is also noted that during his VA 
examination, dated in April 2005, the Veteran related that his 
hearing loss had begun approximately 20 years earlier (i.e. 
approximately in 1985).

The April 2005 VA examiner reviewed the claims file and medical 
records, and tested the Veteran's hearing.  Based on a review of 
medical evidence and results of the audiological evaluation, the 
examiner opined that the Veteran's hearing loss was less likely 
than not the result of noise exposure during military.  The VA 
examiner indicated that his opinion was based on the lack of 
evidence in the claims folder of hearing loss until many years 
after the Veteran's discharge from service.

The Board recognizes that the Veteran was encouraged to apply for 
VA benefits by a VA treatment provider; however, that provider 
nor any provider has submitted a statement specifically relating 
the Veteran's currently diagnosed hearing loss to his period of 
service.  The only medical opinion of record is that of the April 
2005 VA examiner. 

In addition to the medical evidence, the Board must consider lay 
evidence, including the Veteran's statements.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing 38 
U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  While the Veteran 
is competent to report his observations of his hearing loss 
symptoms, these statements must be weighed against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  To the extent that the Veteran has 
indicated generally that he experienced continuity of 
symptomatology, these statements must be considered in 
conjunction with the normal separation examination report, and 
the absence of any complaints, treatment, or diagnoses of any 
hearing loss for many years after service. Accordingly, the Board 
does not find the Veteran's statements are credible.

The Board also notes that, to the extent that the Veteran has 
been diagnosed with hearing loss, such diagnoses were not within 
the one-year period during which the manifestation of a chronic 
diseases such as sensorineural hearing loss warrants service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have hearing loss in service, hearing loss did 
not arise within the one-year presumptive period, and any current 
hearing loss is not otherwise related to service.  The benefit-
of-the-doubt doctrine is therefore not for application, and the 
claim for service connection for hearing loss must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


